Citation Nr: 0418384	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Department of Veterans Affairs improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1963 to June 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied the 
appellant's entitlement to Department of Veterans Affairs 
(VA) improved death pension benefits.  The veteran's claims 
file was subsequently lost through no fault of the appellant.  
The claims file has been partially rebuilt.  In September 
2003, the Board remanded the appellant's claim to the RO for 
additional action.  The appellant has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  


REMAND

In its September 2003 Remand instructions, the Board 
requested that the RO conduct additional action which 
included performing "an income verification match on the 
appellant from the date of her 1997 claim for death 
pension;" readjudicating the appellant's claim of 
entitlement to VA improved death pension benefits; and, if 
the appellant's claim remained denied, issuing a supplemental 
statement of the case (SSOC) to the appellant and her 
accredited representative.  The Board now recognizes that 
conducting an income verification match (IVM) is not possible 
as the appellant is not currently in receipt of VA benefits.  
The RO has not readjudicated the appellant's entitlement to 
VA improved death pension benefits.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO should contact the appellant 
and request that she complete a Financial 
Status Report (VA Form 20-5655).  

2.  The RO should then readjudicate the 
appellant's entitlement to VA improved 
death pension benefits.  If the benefits 
sought on appeal remain denied, the 
appellant and her accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


